Citation Nr: 0603547	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  03-08 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for residuals of a tear of 
the external lateral ligament of the left knee, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel 


INTRODUCTION

The veteran served on active duty from February 1963 to 
February 1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In November 2004, the veteran was afforded a hearing before 
the undersigned acting Veterans Law Judge at the RO.  A 
transcript of this hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board is of the opinion that further development of the 
record is required to comply with VA's duty to assist the 
veteran in the development of the facts pertinent to his 
increased rating claim.

Service connection is currently in effect for tear, external 
lateral ligament of the left knee based upon the left knee's 
instability.  It is noted, however, that the veteran was 
diagnosed as having osteoarthritis in the left knee, upon VA 
examination in September 2002.  The Board points out that the 
VA General Counsel has held that a claimant who has arthritis 
and instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257, while cautioning that any 
such separate rating must be based on additional disabling 
symptoms.  VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 9-98, 
(August 14, 1998).  VA's General Counsel has also held that 
separate ratings under 38 C.F.R. § 4.71a, Code 5260 (for 
limitation of flexion) and Code 5261 (for limitation of 
extension), may be assigned for disability of the same joint.  
VAOGCPREC 9-2004 (September 17, 2004).  It is unclear from 
the record whether the veteran's current osteoarhritis is 
related to his service-connected left knee disability.  The 
Board finds that a remand is necessary in order to obtain an 
opinion as to the relationship, if any, between the veteran's 
osteoarthritis and his period of service, to include his 
service-connected residuals of a tear of the external 
ligament of the left knee.  See 38 U.S.C.A. § 5103A. 

Furthermore, during a November 2004 hearing, the veteran 
indicated that he had been evaluated for his service-
connected left knee disability in early 2004 at the 
Shreveport VA Medical Center.  The Board notes that there is 
no indication that the RO requested has copies of all the 
veteran's outstanding VA outpatient treatment records.   
Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

In light of these circumstances, the case is hereby REMANDED 
to the RO, via the AMC, for the following:

1.  The RO should undertake appropriate 
development to obtain a copy of any 
medical records, not already of record, 
including relevant treatment records from 
the Shreveport VA Medical Center.

2. If the RO is unable to obtain any 
pertinent evidence identified by the 
veteran or his representative, it should 
so inform the veteran and his 
representative and request them to submit 
the outstanding evidence.

3.  Thereafter, the veteran should be 
afforded a VA examination by a physician 
with appropriate expertise to determine 
the nature and extent of impairment from 
the veteran's service-connected left knee 
disability.  The claims folder must be 
provided to the examiner and 
consideration of such should be reflected 
in the completed examination report.  Any 
indicated studies should be performed.

The examiner should undertake range of 
motion studies for the left knee, noting 
the exact measurements for flexion and 
extension, specifically identifying any 
excursion of motion accompanied by pain.  
The examiner should identify any 
objective evidence of pain and attempt to 
assess the extent of any pain.

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment due to 
incoordination, weakened movement and 
excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion.  If this is not 
possible, the examiner should so state.

The examiner should express an opinion 
concerning whether there would be 
additional limits of functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not possible, the 
examiner should so state.

The examiner should provide an opinion 
concerning the degree of severity of any 
instability or subluxation of the left 
knee.  The examiner should also determine 
if the knee locks and if so the frequency 
of the locking.

Based upon the examination results and 
the review of the claims folder, and with 
consideration of sound medical 
principles, the examiner should also 
provide an opinion as to whether it is at 
least as likely as not (50 percent or 
more likelihood) that any current left 
knee arthritis began during or is 
causally related to the veteran's 
service-connected residuals of a tear of 
the external ligaments of the left knee.  
The supporting rationale for the opinion 
must be provided.

The examiner should also provide an 
opinion concerning the impact of the left 
knee disability on the veteran's ability 
to work and provide the supporting 
rationale for this opinion.

4.  Then, the RO should readjudicate the 
issue on appeal in light of all pertinent 
evidence and legal authority.  The RO 
should specifically consider whether 
separate ratings are warranted for 
limitation of flexion of the left knee, 
limitation of extension of the left knee 
and recurrent subluxation or lateral 
instability of the left knee.  In 
evaluating the veteran's service-
connected left knee disability, the RO 
should also consider whether the case 
should be forwarded to the Director of 
the Compensation and Pension Service for 
extra-schedular consideration under the 
provisions of 38 C.F.R. § 3.321(b)(1).

5.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue to the 
veteran and his representative a 
Supplemental Statement of the Case and 
afford them the appropriate opportunity 
for response thereto.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


